Europe 2020 - new European Strategy for Jobs and Growth (debate)
The next item is the Council and Commission statement on Europe 2020 - new European Strategy for Jobs and Growth.
Madam President, I am delighted to be tackling a subject that is of the utmost importance to the Council and the Spanish Presidency, which is the Europe 2020 strategy for growth and quality employment.
As has already been said, we are emerging from the worst economic crisis since the 1930s, and we must do everything we can to guarantee the recovery that we are beginning to see in the European Union, according to the forecasts presented by the Commission today, and at the same time, to mitigate the social consequences of the crisis.
However, as well as this short-term work that is being done by the Member States and the European institutions, we need to look beyond this decade and ensure the sustainability of our social model, the European social model. This is the dual challenge contained in the Europe 2020 strategy.
It is about not returning to a crisis that has not yet completely come to an end, and it is above all about doing so by establishing a strategy for growth, a model for growth that is adapted to the new times. It also needs to be a strategy for growth that is feasible and enforceable, and represents the European Union's major political and economic commitment for the next few years.
As you are well aware, discussions on the Europe 2020 strategy began among the Heads of State or Government on an informal basis on 11 February. The strategy was then discussed in the European Council in March, and was also discussed in many of the formations of the Council being chaired by the Spanish Government during this six-month period.
In March, the European Council gave the go-ahead to the launch of the Europe 2020 strategy, which will take place definitively at the European Council in June, and established the elements, the structure and even the road map for the future development of the strategy.
The strategy is going to be focused on key issues for Europe: knowledge and innovation, the sustainable economy that the European Parliament was requesting, high employment, and social integration.
Of these five key targets, those that have been quantified are employment: 75% for men and women, investing 3% of GDP in research and development and the '20/20/20 targets' for combating climate change. The target for decreasing the education drop-out rate and increasing the proportion of the population with higher education has not yet been quantified, nor has the target been set for promoting social integration, and in particular reducing poverty.
All of this is on the basis of the communication adopted by the Commission, which was a determining factor in the subsequent decision and the conclusions adopted at the March European Council.
Firstly, the structure of the Europe 2020 strategy has some integrated guidelines. The Commission has just put forward its proposal on the focus for these integrated guidelines - the Spanish Presidency has committed to working in all the Council's relevant areas of action so that the Economic and Financial Affairs Council and the Employment, Social Policy, Health and Consumer Affairs Council can inform the European Council in June - and also the employment guidelines that require a European Parliament opinion.
Secondly, we have the main targets, which I referred to before.
Thirdly, there is something new in the new strategy: the national objectives. Every Member State must set its national targets, but they naturally need to be integrated into the European targets and supported by the Commission and the Council.
Fourthly, there has also been talk of what are described as the 'bottlenecks' that shape growth at national level. There is also something new in relation to the Lisbon Strategy: the Spanish Presidency is going to focus above all on those that affect the internal market.
Fifthly, there are the 'flagship initiatives' that are being developed by the Commission. We want the first of these to be realised during the Spanish Presidency: the Digital Agenda, which will be covered in the Transport, Telecommunications and Energy Council in May, after a communication that the Commission has undertaken to publish on 18 May.
To conclude, Madam President, I would also like to say that there are going to be specific debates on the new strategy in some of the formations of the Council, and that, as far as possible, we want those debates to be public, for example the next one in the Education, Youth and Culture Council next week.
I would like to emphasise that the work will of course not be finished in June. That is when the Europe 2020 strategy will be launched, but the work will not be finished then. It will have to be implemented and applied through the national reform programmes.
Finally, I would like to say that, from the point of view of the 'governance' of the strategy, the European Council will play an important role. (It has played an important role from the start, and it is an idea that has repeatedly been supported by both the Spanish Presidency and the President of the European Council, Mr Van Rompuy, who has played a very special role.) The European Council is going to play a very important role and undertake a very important task in developing and guiding this strategy, alongside the European Commission. They will be the two key institutions for implementing this strategy, which already has specific instruments that we all want to use.
President of the Commission. - Madam President, Europe has been presented with a stark choice. We could take a beggar-thy-neighbour approach to the economic and financial crisis, a sauve qui peut attitude that would risk everything we have achieved over the last 60 years. Or we could increase European cooperation in an effective way, using all the tools at our disposal.
Events over the last few months - continuing market volatility, the need for further financial market reforms and the need for a determined consolidation of public finances - have only increased the clarity of this choice. We need to stress the importance of the European dimension more than ever and we have an opportunity to do precisely that, with the objectives of Europe 2020.
I have been invited to talk to you now about Europe 2020, but looking in isolation at this package of measures for smart, sustainable and inclusive growth does not really make sense, because one of the key conclusions we can draw from the crisis we are now living is that we have to work together, at all levels and in all areas, to fill the gaps in the framework for regulation and supervision of the financial markets, to restore macroeconomic stability and sound public finances, to launch the structural reforms that can steer Europe to a path of sustainable growth and jobs.
All these three volets matter equally - we need to get it right in all three if we are to meet our objectives. So all this demands a holistic approach, financial markets reforms, reinforced economic governance, Europe 2020 for sustainable, inclusive, smart growth and leading global reforms through the G20, because many of these matters have external dimensions. We have to use all the levers at our disposal in an intelligent way, recognising that each one has an impact on all the others. Let me touch briefly on most of them. I will not come back to the financial issues I just mentioned in the previous statement but let me mention the G20 to start with.
The G20 has been instrumental in addressing the financial economic crisis, improving governance on a more global level. The European Union can take a large share of the credit for giving the impetus to the G20 and feeding it with ideas. The Commission has made a particular contribution to this, ensuring that the interests of all 27 Member States are properly reflected in our work. We will work hard to ensure that the European Union maintains its leadership at the Toronto Summit in June and the Seoul Summit in November.
A key objective will be to get a clear message from the G20 on an exit strategy to support recovery - one where all major economies play their part. We have to address globally some of the imbalances that were at the origin of this crisis. We should also ensure that the burden of rebalancing global growth is shared by all G20 members. Raising awareness of our strategy for Europe 2020 and enhanced economic coordination in the EU in general, and in the euro area in particular, will be important in this context. It is important that Europe presents a coordinated approach to the G20.
Another objective will be driving on with financial market reform. We need to keep up pressure on our international partners to deliver the timely and consistent implementation of the existing G20 commitments with a level playing field.
Over and above this, I believe the time is right for the G20 to send a strong signal on how the financial sector can contribute to the financing of bank repair. We should strive for a coordinated and strong approach. A global agreement on bank stability levies, linked to concrete resolution measures, would send a strong signal. As the IMF recently suggested, this could be complemented by a tax on financial activities or profits. It is going to be an extremely difficult debate. I have to tell you, from the preparatory work going on with our partners in the G20, there are many who oppose this idea; nevertheless, I think we should pursue it. The European Union message will certainly be strongest if we speak with one voice and if we can say that the European Union has already done its own homework.
That is why, before Toronto, we should aim to have agreement on the key financial services regulation files that I mentioned earlier this afternoon. That will require flexibility and creative pragmatism from both this House and from the Council.
This brings me to the core of Europe 2020 - now placed in its proper context as part of the holistic approach I talked about at the beginning. As you know, the main elements of the Europe 2020 strategy were adopted by Heads of State and Government in March. We have had several occasions to debate them in this House. Even before we made a proposal, the Commission consulted you about this. We now have to flesh out the strategy in detail; the urgent need for action is clear to all. More than ever, as was highlighted in some of the statements made in the previous debate, one of the conclusions of this financial crisis and the problems of the euro area is the need to go ahead with structural reform in a coordinated and determined manner.
Better coordination of our economic policies is the centre-piece of Europe 2020. Even before this Greek crisis we were suggesting and proposing more coordination of economic policies. This is clearly necessary in order to avoid future crises. It is essential if we want to exit the crisis successfully, restore growth, translate that growth into more and better jobs, and ultimately ensure a sustainable and inclusive future for Europe.
The five targets proposed by the Commission are now largely consensual; numerical rates have already been fixed concerning targets on employment, R&D and the fight against climate change.
The numerical target for the education objective - reducing school drop-out rates and increasing the share of the population with a tertiary or equivalent education - will be agreed by the European Council in June 2010, taking into account the proposal of the Commission.
I am also strongly committed to getting a numerical target on the fight against poverty and social exclusion. We simply cannot accept the continuing scandal of 80 million people at risk of poverty in the European Union. Work is continuing in the Council on this issue, and I will do all I can to convince the Member States of the importance of this target, knowing that this House shares our determination.
Europe 2020 must be a balanced programme. Of course, you cannot have social equity without a competitive market, but nor are we willing to accept a Europe of economic efficiency without fairness.
The national targets will enable a better and more efficient monitoring of the progress of the Member States, to ensure that we achieve the objectives set at EU level. Member States are in the process of setting these national targets, in cooperation with the Commission. The targets, I hope, will be agreed at the June European Council, so that implementation can start immediately after.
The Commission issued a proposal on the integrated guidelines last week. They reflect the priorities of the Europe 2020 strategy. The number of guidelines is more limited than last time - now we have 10 as opposed to 24 - which will encourage ownership of the instrument by all the different actors. I think this is progress.
The June European Council should give political endorsement to the principles behind these integrated guidelines, but, of course, they will only be adopted after we have discussed them with you - the European Parliament - which I hope can be as soon as possible.
The Europe 2020 strategy is not just inspirational, a list of objectives, it is not just a vision - it is a reform programme. Action will be taken at European level, but equally important is the fact that reforms will have to be made in each of our 27 Member States, in full respect of the principle of subsidiarity. We will make clear what has to be done at European level and what has to be at national level. Implementation will be key, as was said by the distinguished representative of the Council, Mr López Garrido, there is now a much stronger awareness at Member State level of the need for reinforcing European governance. I hope that the Member States have learned with some of the shortcomings of the Lisbon Strategy where, in fact, many, if not all, of the objectives were good and in the right direction but there was not, let us be frank, enough sense of ownership and not enough muscle in the implementation of the programmes. That is why we need to close this delivery gap that prevailed under the Lisbon Strategy. For that, you have a crucial role to play in ensuring the successful implementation of the Europe 2020 strategy.
You, the European Parliament - apart from your role as a co-legislator - can also very effectively mobilise citizens and also - why not? - the national parliaments. What is critically important is the kind of relations, if I may say this to you, that the European Parliament establishes with national parliaments. So that we are sure that these reforms are seen not only as the reforms 'they' make in Brussels, or sometimes in Strasbourg, but that we make at all levels in European society. The sense of urgency, the need for reforms must be shared by all key socioeconomic and political players; at all levels of government but also by social partners. I believe it is very important and I welcome all the announcements made by Prime Minister Zapatero regarding the need to involve these social partners. Then we must ensure stronger, joined-up governance by tying all our coordination instruments together: Europe 2020 and Stability and Growth Pact reporting and evaluation, carried out simultaneously, to bring the means and aims together; input from the European Systemic Risk Board to ensure overall financial stability; structural reforms; measures to increase competitiveness; macroeconomic developments - all coming together to get us out of the crisis and firmly on the road to smart, sustainable and inclusive growth.
If we want to be serious about economic governance, that is the only way to do it. We cannot speak of serious economic governance at European level and separate the macroeconomics from the microeconomics, separate the internal from the external.
So we need the Member States and the European institutions to look at these matters in a holistic approach and putting all those instruments together - that is the only way to instil some confidence as well in our strategy.
I spoke of a stark choice at the beginning of this speech, and the Commission knows which paths it wants to take. I am confident this House shares that choice - a choice of determination, a choice for Europe - and I count on your input as we continue our work.
Madam President, President Barroso, Mr López Garrido, this debate on the EU 2020 strategy was rightly preceded by a debate on the crisis in the euro area, and the crucial issue in each debate is how to strengthen European governance. You talk of coordination of economic policy, but a major problem is that all of this has been interpreted too much as a free-for-all and Member States have taken no notice of the agreements. This really cannot continue. This goes for the Stability and Growth Pact, and is also the main lesson to be learnt from the Lisbon Strategy. Thus, things must be done differently with the EU 2020 strategy.
Our group, the Group of the European People's Party (Christian Democrats), expects to see an ambitious commitment by the Commission to European economic governance before this 2020 strategy. In June, we expect the Council to take resolute decisions and also to commit itself to ambitious objectives for the Member States and to sound European governance. Parliament will challenge you to do so if need be. The budgetary plans for the coming year must be in line with this 2020 strategy, and on other points, too, this House will play its institutional role to the letter, in the interests of sustainable economic growth and of jobs for our citizens.
Madam President, the turbulence in the euro area is further testimony to the importance of sound public finances in terms of the stability of the euro, of financial and economic stability and of preventing us passing burdens on to future generations, to our children. Reform of public finances is an important precondition for a successful EU 2020 strategy and for restoring our competitiveness, therefore. That is why it is so important for you to present proposals next week for strengthening the Stability and Growth Pact, Commissioner Rehn. It is crucial to strengthen its preventive effect and to put sustainable public finances on a sounder footing in the Member States. Therefore, on behalf of our group, I would encourage you to shoulder the responsibility falling to you as the Commission and come forward with ambitious plans. You can count on our support.
We, Parliament, must look at how - together with you - we can challenge the Council to actually agree to strengthening the Stability and Growth Pact. It is to be welcomed that the Council has set up a task force. I do hope, however, that the Council will give its assent to the European Commission proposals by the end of the year.
We must make full use of the opportunities afforded by the Treaty of Lisbon to strengthen European governance in the short term. There is no time to lose.
Madam President, President of the Commission, President-in-Office of the Council, the link between the two debates that we have just had is intellectually coherent. Does that link really mean anything in practice? We have some doubts within the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, because we do not see any coherence between the text as it has been presented to us by the Commission and a strategic partnership that you want to establish in July, without Parliament having had the opportunity to give an explicit opinion on the 'employment' guidelines.
How can one think that we would commit ourselves for the next 10 years? Firstly, without taking stock of how the Lisbon strategy has turned out, you tell us, 'Everything has changed: we no longer have 27 guidelines; we now have 10!' Is that change, though, Mr Barroso?
Coherence is about thinking that, if we want to make a success of the 2020 strategy, we have to start from where we are before we look at where we are going. We also have to look at where we want to go. The fact is, where we are today is in the worst crisis that the European Union as a whole has known since its inception; there have been none more serious than this. We cannot ignore it. We cannot embark on a strategy to come out of the crisis, since that would mean asking the public authorities to shirk their economic responsibilities in order to give free rein to the market.
We cannot consider that strategy without using the tools at our disposal. As you well know, Mr Barroso, we are not as rich as all that. We have a tool, which is called the Stability and Growth Pact; we have another tool, which is called the financial perspective. If they are not clearly linked, we will go nowhere.
Further, when we look at the point of departure, we have some concerns. Firstly, we in the S&D Group demand, as a matter of urgency, that the Member States no longer be subject to speculation on the markets. This is not about Greece, or about any other Member State. This is about a domino effect and about the lack of restrictions on speculation.
That is why we are proposing the introduction of a financial stability mechanism by which to protect the Member States from such speculation, so that they can do what they have to do, which is to get back on the road to recovery and thereby safeguard the social model. For everyone knows, everyone has said during this crisis that our social model is our greatest asset where globalisation is concerned.
If your 2020 strategy results in budgetary consolidation that totally destroys this social model, Europe will be the loser in international competition in the future. Therefore, it will lose its ability to strongly assert this model that we embody, and we will have surrendered our place to other continents, unless we surrender it to market forces alone. This is not our vision of the future.
on behalf of the ALDE Group. - Madam President, we have known for many months that Greece is in a very difficult position. We know that the euro is depreciating at a rapid rate before our eyes and that government bond spreads are rising. No one can still doubt that Europe is in a serious crisis, just when we thought we were back on our feet again.
We seriously need to address the issues of competitiveness, of productivity and of sustainable economic growth, but still the leaders of Europe are bickering about what action to take. This is not the time. We need real action, and we need it now. Since it is apparent that peer pressure in the Council does not work, we need binding targets and new transparent means to scrutinise the reports about each Member State. We need a fundamental respect for the Stability and Growth Pact and we need reliable and true figures on which we can base our decisions.
To put additional pressure on governments, structural funds and other European support must be tied to governments' ability to provide us with correct figures. Let me make a comparison. When a small farmer makes mistakes on half a hectare he or she loses out on the support for everything he or she does for a number of years. That is the comparison we have to make. That is why we are so tough on governance in parliamentary resolutions.
It is also most embarrassing that the Commission is not putting forward proposals which we have been discussing for years. To create a platform for future growth, the strategic policy agenda must be included in the EU 2020 strategy. Let me take some examples. We negotiated the economic recovery plan. Most of it is not enforced. Parliament asked to have a plan B, so it is included in the results, but the plan B is not yet set into action. We have decided on a set plan, new energy technology. We still do not have 50% of the funding for the set plan, a real strategic tool. The most cost-effective means to reduce greenhouse gases is to move forward with a strategy for energy efficiency. I therefore call on the Commission and the Member States to put energy efficiency at the top of the agenda in action.
The existing legislation must be stepped up because it is not sufficient. We need the promised Energy Efficiency Action Plan, promised for so long. We need energy in infrastructure, the energy equivalent of fast trains, super grids and high-tech smart grids are needed, and we have the money for this.
We need to ensure technical innovation and we also need to encourage and put forward a strategy to combat social exclusion and gender inclusion. In the light of the current crisis, the Commission must step up to its responsibility and finish what we started together. The Council has to be bolder and stop bickering. We will put forward a bold resolution on the second step of the 2020 strategy.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, it rather borders on political provocation when this Europe 2020 programme is presented as a great strategy for getting us further out of the crisis. We only need to look at the previous policy for regulating the financial markets in order to see - if we are reasonably honest - that for months - years in fact - we have been promising to regulate these markets that have run wild, but so far have only managed to make a tiny bit of progress. As regards Greece, we are now being forced to take a look in the mirror.
From the crisis in Greece we can see that what has happened up to now is totally inadequate. Our citizens have heard us declare that we are rescuing the banks. They have gritted their teeth and accepted it. Now they are paying the price. Public finances are already overburdened by these measures. Now we are rescuing Greece, and we need to do it, there is absolutely no doubt about that. It will be yet another challenge for the public finances in many countries of the European Union.
The banks are in the black and yet are applauded when it emerges that they are voluntarily contributing a bit to Greece. Mr Barroso, in the European Union, a market to which 27 States belong, we have no alternative but to actually come up with a financial transaction tax or other instrument that will reduce the hunger of speculators to make profits in this area. We really do need an instrument with which, in a genuinely fair way, we can make those who are profiting from this crisis and speculating against the euro contribute to what we now need to finance. In respect of public finances, we cannot carry on the way we have started.
In the paper that you presented, I still cannot see a vision of what is to happen now. The reference to the fact that this needs to be regulated at a global level is familiar from the climate debate. In that regard, we have not made any progress for many years.
For me, climate is the second major issue. We are by no means out of that crisis either, but are sinking deeper in, because we have not succeeded in taking appropriate measures. I actually find it deplorable that today, shortly before this debate, it became clear that Connie Hedegaard is working as hard as possible in the Commission to try to get the minimum target for the European Union implemented. If we look at the current situation, it is high time we raised our targets to 30%. If we do not raise this target, then we can forget our famous European emissions trading, for example. If CO2 has no appropriate price because our targets are too weak, then we have had heated debates for years but are still a long way from achieving the target we set ourselves. With regard to the transformation of the European economy to make it more sustainable - as indicated in the headings of the Commission's programme - all of us would say that we want to be involved in that. However, Mr Barroso, with regard to this programme, your Commission has still not said how the targets are to be achieved in the European economy. What instruments and what incentive programmes are to be used to do this?
Mrs Ek mentioned some specific areas. There is a great deal of work to be done on this programme. On the basis of what we currently have in our hand, the European Parliament cannot yet, in my view, say that after Lisbon this is now a successful strategy. This Europe 2020 has, so to speak, been formulated in such a way as to take us from the failure of the Lisbon Strategy into the next failure.
Madam President, I think Mr Barroso really does have, today, a most difficult role. It is one of the most difficult jobs in the European Union that he has to do. He has to divide his time between reasoning with the Left and with the Right - with people who have the best answers to the most difficult problems. Mr Barroso has to manoeuvre artfully between these propositions. I think the best of these is the 2020 Strategy, which has been proposed by the Commission. I am surprised by the proposals which have been made in this Chamber, according to which the way to repair the present, very difficult, situation is to repeat our mistakes.
I would like to say that I spent 18 years of my life in a country which was called the People's Republic of Poland, in which there was a Ministry of Internal Trade and where the shelves in the shops were empty. There was a Ministry of Internal Trade, but there was no internal trade. Today, and for 20 years now, for which I praise God, we do not have a Ministry of Internal Trade in Poland and we do have internal trade.
I would like to say that the remedy for the current crisis certainly is not greater regulation, nor is it higher taxes or more intervention. I am not, of course, a free-market fanatic. I think the role of the state is to correct market mechanisms, but this should be done very carefully. If we want to talk honestly about development in Europe, let us remember how we voted on the Services Directive in the last parliamentary term. Let us remember what happened to the Services Directive in this Chamber. For without the free flow of persons, services and capital, Europe will not be able to compete effectively with the world's other continents.
We are hearing here, today, that we cannot compete with other regions of political and economic integration, but surely it is we ourselves who are forcing our continent's entrepreneurs to go elsewhere by excessive regulation and placing excessive burdens on businesses. Let us, therefore, ask ourselves what more we could do to support the 2020 strategy, because there is no other, and of course we do have to get out of the crisis.
There is also no doubt that we must help Greece. For us Poles, whom I represent here, the word 'solidarity' has great significance. We must, therefore, show our solidarity with Greece today. I want to emphasise yet again that we must do everything possible for Europe to recover from the economic crisis, because it is not only a problem faced by millions of families, but it is also a problem of faith in our future. I have faith in the future of Europe, I believe in our success.
Madam President, if I compare the debate on the last agenda item with the current debate, then we are clearly talking about two parallel worlds. On the one side we have a European Union in which States like Greece, Italy, Spain and Portugal find themselves in a deep crisis and other States like Germany and France are taking blocking action, while on the other side we have a European Union for which a strategy has been developed that does not in any way meet these challenges.
With this strategy, we have neither defined a new direction for the development of the European Union nor have we provided answers to the questions relating to instruments that do not work. Similarly, we have not made any attempt to clarify the distribution of competences between Member States and the European Union or the relationship between the euro area and the countries in the European Union that are not part of the euro area. We have not included any of the issues that came up over the last few years in connection with the Lisbon Strategy and we have not given any forward-looking answers. We have provided no clarification with regard to the future development of the European Union. This has, of course, given rise to much of the discord that we can now sense.
With regard to the discussion on European economic governance and the European monetary fund, too, we cannot simply act as if it is possible to continue with this strategy in this way. Before we talk about the implementation of Europe 2020, we urgently need to put the strategy on hold and give ourselves more time for the decision-making process and we need to carry out an analysis of the actual challenges we face. In so doing, we need to involve civil society and, above all, Parliament to a significantly greater extent than has been the case in the past. Otherwise, we will be heading for disaster with our eyes wide open!
on behalf of the EFD Group. - Madam President, it is a shame that Mr Barroso has fled the Chamber. I feel he would have learned so much from me this evening!
I would counsel you all not to worry too much about the EU in 2020 because I rather fancy it will not be here! It will go the same way as the Soviet Union which it so resembles, and for the same reasons: it is centralised; it is corrupt; it is undemocratic and it is incompetent; it is driven by an unholy alliance of big business and fat-cat bureaucrats; it is sponsored by an ecofascist agenda from a platform of perverted junk science referred to as 'climate change'.
Whenever the people of Europe get the chance of a referendum, they reject it. The British, of course, have not been given the chance to have their say, thanks to the deceit of the only three parties with access to television debate in my country, aided and abetted by an EU-corrupted public-service broadcaster known as the BBC.
The EU is already crumbling. The scenes in Greece today will spread through the other Mediterranean countries sooner than we can imagine, and they will eventually reach northern European countries, which are being left to pick up the tab. Our children and our grandchildren will curse us as they are left to pick up the pieces of this wholly avoidable shambles!
(DE) Madam President, smart, sustainable growth, actionism, reforms, economic governance - many fine words and lofty goals. However, I have a couple of questions in this regard that give me cause for concern. Will the proclaimed new strategy suffer a similar fate to its predecessor? How can we involve the regions and local authorities so that this strategy will actually succeed and, in particular, how can we better encourage and monitor the reorganisation of national budgets? However, with our model solutions we must be very careful to ensure that a centralistic form of European economic governance does not slip in through the back door and erode the last remnants of national sovereignty.
Sovereignty also means taking responsibility, and consequently taking responsibility for the wrong finance policy. It is unacceptable for some Member States to live beyond their means at the cost of the other Member States. We must show solidarity, of course, but it must not be a one-way street. Centralistic economic governance from Brussels dictating the European standard would surely be the wrong way to go.
Madam President, I think it is important that we talk about good governance in the sense that it is, of course, important that we put pressure on all of us to bring in the reforms that are needed, but let us not forget that the main good governance we have in our own hands is to ensure that the European Union does what the European Union should do.
We have had some shortcomings there; how we have upheld the stability and growth pact is one of those. Let us not forget that before we construct new rules we need to stick to the most fundamental rules, but let me also point to some other things. Regarding financial markets; let us talk about financial markets as a part of the economy, not as a separate sector, because we will never get investments and new jobs if we think this is a separate issue.
I was a little bit disturbed when I noted that the Chair of the Basel II Committee assumed that the new rule for capital requirement will lower economic growth by 1%. That is a rather low level from him. Increasing the capital requirement might lead to less investment and that is really not what we need to do when we want to create a new confidence in the European economy at the same time as we are exiting from the budget deficits we have.
Let me point to one of the things we can do together, and that is to create the knowledge economy. It is a paradox that the more our societies and economies are turning into knowledge economies, the less of an internal market we have because the internal market was legislated for industry and the old-time economy, and less for the service sector, where we need to go further regarding the service directive. Let me also say we should be implementing a reform making European universities more independent and more European, open for students and researchers and creating a dynamic development in the knowledge society.
Let us stick to all the things we can do together at European level. That is the best European good governance we can have.
(SV) Madam President, I come from the same Member State as the previous speaker, but I stand on the political left. This is also evident in the proposals that we Social Democrats are responsible for.
We see the situation in the world. We see the situation in Greece: fighting in the streets, an impending general strike, desperation, anger, anger about the market games with all countries. This has, of course, also been exacerbated by the core euro area countries having failed their fellow Member State, Greece. However, crises can spread. It is a dangerous time for all countries. Few countries can count on remaining safe. For this reason, we all need to focus on overcoming the crisis and coming up with good proposals. However, we need to choose a way that does not merely involve the attainment of short-term solutions and short-term successes and putting out a fire which then flares up again and burns down a considerable amount around it.
Firstly, then, we need to invest in something that will keep demand high. What concerns me ahead of the summit in June is that we are choosing the way that the previous speaker talked about. It is important for the summit to make clear commitments not to put Europe into low-energy mode. It is important to keep demand high and to stimulate investment. We need to get the unemployment rate down for women, men, young people and older people. Personally, I am very disappointed with the equality sham that the last Council presented after its meeting.
Secondly, we need to start changing into climate-smart societies. Clearly, in every crisis there is also an opportunity for development: to change paths, to make a switch. It is incredibly important for the Commission to give Mrs Hedegaard room to actually be a climate politician who can help to make a difference in Europe at the meeting in Cancún.
My third point relates to the financial markets. A few weeks ago in the Special Committee on the Financial, Economic and Social Crisis we had a visit from an American professor, who put it like this: in the United States we say that we cannot regulate the financial market because they are not doing so in Europe. We need to, but we do not have the courage. What do you say in Europe then? Well, you say that you cannot regulate the financial market because they are not doing so in the United States. That is how we go on, throwing the ball into each other's courts in that way. There are winners in this kind of policy, but there are also many losers. That is something we need to have the courage to change in this Europe.
(DE) Mr President, ladies and gentlemen, from my economic experience I know that strategies are only as good as their specific implementation measures and the means of monitoring them. The Commission is yet to provide an answer in this regard. We listen to the goals, with which we can thoroughly identify, we hear the lofty intentions, but we hear next to nothing about how these goals are to be achieved in concrete terms.
I had actually assumed that the financial and economic crisis - the largest we have experienced since the Second World War and which has now deepened on account of the additional problem of the national debt crisis - would have been at the top of the Commission's list of considerations. In my opinion, that should have been the logical starting point, as both crises have changed the situation significantly.
If we do not just stop at lofty intentions but actually want to achieve something in the next ten years then we will have to address a number of points in very concrete terms:
Firstly, we need to review our finances - not only in the EU, but in each Member State, according to uniform criteria - so that we know where we really stand, what our financial leeway is and what we can actually afford to do.
Secondly, we need to develop a crisis resolution mechanism to prevent us being thrown out of kilter again in the future should there be further storms on the markets.
Thirdly, we need to complete the internal market in areas where it is not yet complete - I am expecting a great deal from Mr Monti's report - including for services.
Fourthly, we need to convincingly set out how we are to supplement the common monetary policy with a common, closely interlinked economic and finance policy and even a fiscal policy.
Fifthly, we need to set out very specifically how we can replace the divergence that we have observed between the Member States with increasing convergence by concentrating on economic projects that are truly European in nature. There are very many of these: energy policy, energy interconnections, high-speed rail and road networks, navigation systems and many similar projects.
(DA) Mr President, I should like to start by saying that the work on this EU 2020 strategy is very important, because we need to give some serious consideration to how we shall support ourselves in Europe in future. We need to give serious consideration to what the 23 million unemployed European citizens will do in future. Overall, however, we in the Group of the Greens/European Free Alliance feel the strategy lacks any specific objectives in a number of important areas that are intended to make the project of a social Europe into a top priority over the next 10 years.
Firstly, we cannot see any clear target for reducing youth unemployment, which is alarmingly high in all Member States. The first steps here could be to introduce a European youth guarantee, which would give young people a foothold in the labour market. Secondly, we should ensure that we have specific targets for combating poverty. I think it is a disgrace if Europe's Member States in the world's richest region cannot agree on specific targets for reducing poverty. Some people say that they do not like the definition. To these people I would say that they should not let technicalities stand in the way. Others are saying that we do not have a legal basis in the Treaties. To these people I would say that we have the new Treaty of Lisbon.
Thirdly, we must work in a consistent manner on a binding employment plan. We need to link green investments to new jobs. We need to re-educate and train our workforce to be able to take up these jobs. Last of all, the EU's Heads of State or Government must ensure that there is a distinct objective to develop a social Europe, where the same level of ambition is applied to employment and social security and where the focus is not only on the quantity, but also on the quality of the jobs that are created. EU 2020 does not yet deliver on these parameters, so we still have work to do.
Mr President, I want to talk about a lack of ambition that I see in this EU 2020 strategy, for the way in which we can use the instruments which we have now - the single market - to get it to work very effectively and create those new jobs and opportunities: the sort of thing that Mrs Turunen was talking about. It is not good enough - and I say this to President and Council, if the Commissioner is listening - to put the single market and its achievement under this heading: 'Missing links and bottlenecks'. It is far more important than that, colleagues. And it is simply not good enough to say that the Commission will propose action; it is a shared venture between Commission and Member States.
My committee, the Internal Market Committee, passed a report this week with a huge majority which sets out some really ambitious ideas for joint action to complete the single market. You will receive that next week in conjunction with Professor Monti's report. Let us see some fundamental changes in here, both parties. What we want is a single market act, a set of clear political objectives to complete the single market, and we also want to see public procurement, a massively underused tool to achieve those objectives of innovation and green technology. It is hardly mentioned in this document. For heaven's sake why are we talking about these other targets when we are not actually moving on what we have already?
(PT) Mr President, this strategy provides no response to the serious problems that we are facing, and even less to the true economic and social disaster that the imposition of free competition policies is bringing about in some Member States with more fragile economies. It is a mistake to insist on policies that are identical to the liberal Lisbon Strategy, which left the objectives announced 10 years ago of full employment and poverty eradication by the wayside, and instead gave priority to the interests of economic and financial groups, which was to their gain but came at the cost of worsening the social and employment situation.
All you have to do is look at the consequences of applying the blind criteria of the Stability Pact, and of the liberalisations and privatisations of strategic public-service sectors, including financial services, energy, transport and postal services. All you have to do is look at what is happening in the field of labour, with decreased job security and increased unemployment, which is currently in excess of 23 million, to which 85 million people in poverty can be added.
In contrast to what they try to make us believe, all indicators show that, if the strategies followed up to now continue, rates of economic growth will be very low and lower than in other parts of the world, meaning that unemployment will get worse, jobs will get less secure and less well paid, and poverty and social exclusion will get worse. Regrettably, the Union budget provides no response to the need for economic and social cohesion, as demonstrated by Greece's situation.
It is, therefore, time to evaluate and admit the consequences of the policies that have been followed. It is time to prioritise social sustainability. It is time to put a stop to financial speculation and the domination of the economy by finance. It is time to bring an end to the Stability Pact and give the European Central Bank other functions, impose effective controls on the financial sector, and prioritise a true pact for progress and social development.
(IT) Mr President, ladies and gentlemen, the fact that we are here discussing and examining the content of this Europe 2020 strategy, while in Athens workers are dying, and a country, a nation is on the edge of a precipice, paints a rather telling, or, I would go so far as to say, grotesque, picture of European politics.
It is absolutely remarkable that in a situation of this kind, the Commission does not feel that it should take a good, long look at itself, because it is not as though it does not realise that this crisis, which in some respects has now reached, I would say, dramatic proportions, is a consequence of many serious mistakes, as demonstrated by the failure of the Lisbon strategy. Many mistakes and one defendant in the dock: the euro.
You come here saying, in all your statements, that Greece is a one-off, but will you be saying that when - although let us hope not - another similar situation arises, for example in Spain: will that be another one-off? We here are a bit tired of hearing the one-off excuse: the subprime crisis was also a one-off. It is hard to believe and very difficult to accept what the Commission is saying when the European Union has not yet decided to clean up Europe's banks and to tell savers, manufacturers and the real economy how much muck there still is in European banks, in order to develop a strategy.
We must keep these points in mind and remember that a serious strategy must be based on the real economy, on the small and medium-sized enterprise system, and naturally it must give a responsible role to workers, through their participation, too.
(HU) Mr President, ladies and gentlemen, the greatest problem in the EU is, without doubt, unemployment. However, we cannot blame workers, smallholders or entrepreneurs for this situation. The only culprit is that political and economic philosophy which has sided with multinational companies against workers, smallholders and small local entrepreneurs. The rootless, exclusively profit-oriented multinationals want to grab the lion's share of the profits while contributing as little as possible to public costs.
Any strategic decision that favours local interests is good for Member States of the European Union, and any decision that upholds the hegemony of multinationals is bad. Jobbik would like to put an end to the economic monopoly of the multinationals and return Europe to the smallholders and family businesses, so that with their help we may eliminate unemployment within the European Community.
(DE) Mr President, President-in-Office of the Council and President of the Commission, the President of the Commission has just said that in times such as these we cannot take a beggar-thy-neighbour approach, but first need good cooperation and decisive action. That is true. We therefore also need a strategy for action. However, my impression is that this 2020 project, and in particular the way in which we are to negotiate and finalise it here, does not involve any genuine strategy. It is more like a reflection put to paper that is now being steamrollered through in a fast-tracked procedure. Whether this is the way to avoid the problems that Mr Barroso has quite rightly described is doubtful. For example, he said that the biggest problem with the Lisbon Strategy was the fact that the parties affected were not involved, that there was no ownership of it and that they therefore did not get involved in its implementation. That is precisely what happened.
However, if that is the case, then for a new strategy we need to take the time to calmly work at getting the parties concerned genuinely involved and then be able to discuss it calmly. I understand that, at this time when the financial crisis and the problem of Greece are presenting us with new problems every day, we cannot handle it in this way. That is not a criticism, either. The criticism that I have is that we in Parliament allow the way in which we deal with the programme to be dictated to us.
At the Conference of Committee Chairs, we have several times expressed the desire to structure the timeline a bit more carefully so as to be able to proceed more thoroughly. Instead of this, the procedure is being expedited and today we are holding a debate and we will have another one at the May part-session, then in June the proposal will go to the Council and that will be that. Please do not be surprised if at the end of all this there is no discernable change with regard to the action taken. This would not surprise me, because we cannot achieve a change in this way. We need a thorough analysis and not the sort of superficial conclusions that the Commissioner for Climate Action has drawn in recent days - which are deduced from the crisis situation and the fact that less CO2 is emitted now - to the effect that we can now aim for 30% or 40%.
The standard cannot be the crisis! The standard must be a forward-looking perspective. We need to take a careful look at the situation and give thorough consideration to what conclusions we can draw from innovations, economic development, innovation and research. However, we will not actually do it, of course.
(ES) Thank you Mr López Garrido, thank you to someone who can pass the message on to the President of the College of Commissioners.
I hope that your words will be followed up with actions and that in June we will see a very different Council from the one that we saw in the spring. This is because your words, which I support from beginning to end, do not reassure me or take away my fears of seeing a Council that is full of apathy, full of doubts, which sometimes even raises questions that really fill us with dread, for example that the targets, our big political, calculated targets, are not advisable and are not even possible.
Thank you, Mr López Garrido, I hope the Spanish Presidency will help to resolve all of these uncertainties, because I am convinced that these will be seen as momentous times in Europe's history when the time comes. They are very confused times, in which the major challenges are being put on the table as to whether we want more Europe or less Europe.
This is the aim of the Europe 2020 strategy. In 10 years' time will we be more or less united? Will the victory have been won by those who believe that we must work together to resolve economic and social problems or by those who go back to being satisfied with nationalism and destroying even the fundamental elements that have been built over the last 40 years? Will we be more supportive? Will we be prepared to adopt targets of solidarity with each other, to share more equally, to build more wealth and share it more equally, or will we leave it all in the hands of the markets?
I do not, as some of my colleagues have said, believe that this has happened because there has been a lot of Europe, a lot of regulation or a lot of social justice. On the contrary, it is the lack of Europe, the lack of regulation that has brought the crisis on.
I would therefore like to make two requests, Mr López Garrido: keep the targets of fighting poverty and the targets promoting better education, which are in the Commission's text but not in the Council's text, and associate Parliament with the voice of the people, so that the people's agenda can be Europe's agenda, rather than it being the agenda of technocrats or of the so-called 'markets', which is often the agenda of speculators.
(SV) Mr President, what affects Greece affects us all, including those countries outside the euro area. What Europe needs today is to be united and to take forceful action, not further division. Therefore, Commissioner, it is most disappointing that 11 countries will not be present on Friday. It has been said that we have a common destiny in Europe, but unfortunately that is not the case right now.
Of course supervision of the financial markets needs to be increased and of course we need tougher legislation. That is something that, as a Liberal, I, too, can understand and accept, but it must be done in a balanced way and be coordinated at a global level.
Let us take forceful and aggressive action, if that should be necessary, but we must not act out of panic. We need to keep as cool a head as possible so that we do not do further damage to the economic recovery that, in spite of everything and in spite of the situation in Greece, is discernable.
When I heard Mr Bloom, I was really upset. He is not here now, but comparing the European Union with the Soviet Union is an insult to all those who suffered under Soviet tyranny and all those millions who died. I think Mr Bloom should apologise to all those people that he has insulted.
Mr President, when the Spanish Prime Minister, José Luis Rodríguez Zapatero, inaugurated the Spanish Presidency in Strasbourg, he made a speech about Europe 2020 without once mentioning why on earth the Lisbon strategy failed in the first place. I then asked him the question: how can one possibly come up with a new strategy without analysing the failure of a previous one?
Now, I have no choice but to repeat my question, because the new document does not say a word as to why this failure happened. Please, Señor Garrido, can you answer my question: how is it possible to establish a new, very ambitious set of goals without first analysing the reasons for the failure of the Lisbon Strategy?
(NL) Mr President, I challenge the Commission and the Council to make clear choices. First of all: choose democracy. How does the Council intend to make decisions which will lay down socio-economic policies in Member States for a period of ten years without the voters being able to express their opinions on them during that period, during those ten years? For example, that would mean that an outgoing Dutch Prime Minister would be able to make decisions for ten years, and that is just not acceptable.
Secondly: work has to be paid work. The objective of 75% employment sounds fine, but Europe does not need any more poor workers. How does the Council actually define employment?
Thirdly: choose sound public spending. How can the Commission present a budget for 2011 promising growth of no less than 5.8%, while Europe 2020 places strong emphasis on austerity measures.
Fourthly: choose a social internal market. Do the Commission and the Council agree with the Committee on Internal Market and Consumer Protection which has proposed that the internal market have a more social ethos and that tender procedures focus more on quality and social justice?
Fifthly: choose poverty reduction. As far as poverty reduction is concerned, the Council is aiming only at economic growth. In recent years, economic growth has mainly led to managers being paid top salaries, but the poor are getting ever poorer. What action will you take to ensure that top earners and banks, and not the poor, foot the bill for the crisis, for example?
(IT) Mr President, ladies and gentlemen, in order to tackle the employment problem constructively, there must be three watchwords for EU action: react, evolve, safeguard.
React: namely, leave behind the celebratory tones of euro-propaganda in order to take practical action on the problems besetting EU citizens, ensuring a direct link between training and market and territorial requirements, and changing young people's perception of manual professions.
Evolve: namely, make the Europe 2020 strategy a positive synthesis of the demands of businesses and those of workers, in support of a labour market where it is the flexicurity of employment contracts that responds to the instability of market demand.
Safeguard: namely, give work to those who have lost it, first and foremost to our citizens: the Member States must therefore determine immigration policies in accordance with actual immigration requirements, and with 23 million unemployed they should consider blocking, for a few years, immigration from outside the EU. I see no other way to protect our jobs, our social system. What we need is pragmatism, courage and decentralisation.
(RO) Sustainable economic growth requires huge, steady investment in the transport sector as well. The transport sector accounts for 10% of the European Union's GDP and provides more than 10 million jobs.
I take this opportunity to call on the European Commission and the Council, when finalising the EU 2020 strategy, to take into account as well the following extremely relevant factors relating to the transport sector: promotion of research, development and innovation in order to achieve green transport; consolidation of the EU objective on the decarbonisation of transport through the use of alternative resources, electric cars, ITS, intelligent traffic management, covering the aviation sector as well; improvement of coordination among infrastructures in order to enhance environmental protection, workers' social conditions and passenger safety and security.
I would like to highlight the following absolutely essential aspects in specific areas: the urgent need to implement the single European sky in the aviation sector, the urgent need to implement interoperability in the railway sector, expanding and improving road infrastructures and safety on European roads in the road transport sector, achieving comodality in inland ports and expanding the 'motorways of the sea' for sea and river transport, and the urgent need for the sustainable development of urban mobility.
The European Commission must take into account all these aspects relating to mobility, which must be one of the key elements in the EU 2020 strategy. The well-coordinated development of the transport sector is crucial to sustainable development and to retaining and creating stable jobs.
(EL) Mr President, thank you very much. Allow me to start, as a Greek, by expressing my deep regret at the tragic events which occurred in my country and resulted in the death of three citizens trapped in a bank when extremist elements in a large, completely peaceful rally, set fire to it.
I should like to take this tragic opportunity, because I know that all of Europe and all the European media are watching Greece today, to ask all my fellow Members here to demonstrate responsibility, gravitas, solidarity and, most importantly, respect towards a nation going through such a difficult time. I say that, because I fear that, as of tomorrow, certain major European newspapers in certain capitals will maintain, precisely on the basis of these tragic events, that their fears and doubts as to whether Greece can and is determined to implement the very difficult decisions which it has taken on financial reform are justified.
Because, the very day after the agreement last Sunday, the same story started that we have heard since the 11 February, with a series of comments on the inefficacy of the Greek measures and on the prospects for restructuring the Greek debt, with speculation as to whether the country might leave the euro area and, of course, with new attacks by the markets both on Greek bonds and on Portuguese and Spanish bonds.
I wonder, given that we are also debating the prospects of the 2020 strategy, where this will lead. Where are we heading with this absolute dependency of national economies on market crises, on ratings by credit rating agencies which answer to no one and whose ratings, be they right or wrong, about companies or states, especially states in the euro area, have absolutely no consequences and are subject to no form of control?
(Applause)
(RO) During the last two years, we have faced the most severe global economic crisis. Consequently, it is vitally important for our efforts to be targeted better in order to provide a fillip to competitiveness, productivity and the potential for economic growth.
The strategy's objectives must be realistic. This is why they must be defined in close correlation with Member States' national objectives, which are themselves defined according to the priorities and specific features of each Member State. As a result, I wish to welcome the notion that the objectives adopted at Community level should be divided into various national objectives.
As part of a Parliament resolution, I asked the Commission to table new measures, such as possible sanctions for Member States which fail to apply the strategy and incentives for those which do. In fact, funding from the European Union should be conditional not only on achieving results, but also on compatibility with the strategy's objectives. However, we must not ignore the importance of the cohesion policy in achieving the European Union's economic and development objectives.
We must therefore scrutinise the Commission's proposals closely because a proposal like this to automatically suspend the Structural Funds in the case of Member States with a large budget deficit would be an unrealistic measure and completely at variance with the cohesion policy's objectives, specifically those aimed at reducing the disparities between Member States.
- (CS) The European Union represents the largest geopolitical entity in the world in terms of population. Our success to date, which we must approach with great humility in the current crisis period, consists in the ability of our economies to develop their capacities for innovation and exports in particular.
This is especially clear with respect to competitors like the US and Japan, but also China, India and Brazil. In this context I consider it key to retain the strategic focus particularly on economic growth and jobs. Social problems and climate change must not, in this regard, be allowed to distract attention from the main goals.
At the same time, we must bear in mind that an essential precondition for intelligent and sustainable growth in our Member States and their regions and municipalities is sufficient infrastructure, from both a transport and an environmental perspective. This factor is not taken into account sufficiently in the Europe 2020 strategy, and the essential focus on continuing and strengthening investments in the development of infrastructure is therefore entirely lacking, especially in those states and regions where it is insufficiently developed at present.
Mr President, the key strategy the EU Commission has for Europe up to 2020 is reliance on neoliberal capitalism and a market system - in other words, the exact same factors that have plunged the world into the current economic chaos and illustrated in the Commission's and EU governments' response to the financial crisis in Greece: a shameful capitulation to the speculation and profiteering by the sharks in the financial markets; demanding that the Greek working class, pensioners and poor should have their services and living standards savaged to feed the insatiable greed of these financial markets, which are not some kind of an all-powerful god, as media commentators would have us believe, but investment banks, hedge-fund operators, bond holders and the like - parasites seeking super profits by deliberately speculating to create financial instability and then exploiting that to bleed working people. Is this the Europe we want for 2020?
It is pathetic to hear Mr Barroso appeal to them for responsibility: ask a shark to give up its taste for blood! The fightback by the Greek working class should be supported by workers all over Europe. We have to break the dictatorship of the market. That will be done not by idiots burning banks, but by sustained and mass mobilisations and strike action of working people and replacing this diseased system with democratic socialism and a real human society to be created by 2020.
- (SK) With all due respect to the documents submitted, their similarity to the five-year plans that were supposed to bring prosperity to the Eastern Bloc cannot be overlooked. They even begin by acknowledging that the previous strategy was not, for various reasons, successful.
They then set out bold objectives and try to convince people that everything really will be better this time. It was not better, however. Strategies came and went, and the economy collapsed. Those strategies failed to respect the basic rules of economic life. Europe today is running out of steam despite the fact that it has a higher percentage of educated people than more successful countries such as China or India. Why is this? Because it responds to every new problem in the same way as the European Council or the Commission, by setting up another new institution or another authority. Most educated Europeans then disappear into the bowels of various organisations, and these millions of educated people, who at the same time could be working creatively in other areas, for example on innovations and development in the productive sector, just move bits of paper around in offices and siphon off common resources.
Ladies and gentlemen, if we really want to be more successful, we must above all simplify the rules of coexistence and business and reduce the administrative burden. We must create more space for applying the independence, entrepreneurship and creativity of people, and we must redirect the money we are currently spending on administration towards progress and support for innovation and development in the productive sector.
(DE) Mr President, ladies and gentlemen, the community of Europe, a credible political union, sustainable growth, sustainable employment and innovation, social cohesion and sustainable competitiveness are our goals.
Europe 2020 is not our goal. Europe 2020 must be an instrument to enable us to achieve our goals. It must become our Robert Schuman declaration of 2010 and be as tangible as that was on 9 May 1950. Europe 2020 must not degenerate into a collection of unattainable desires for the future or a dustbin full of all of our unresolved issues, problems and frustrations. It must be a tangible, financeable, sustainable instrument that provides an answer to the crisis and it must be a motivating, testable project of the European Union that we are able to sanction. Europe 2020 must set in motion specific projects for growth, employment, research, innovation and sustainable competitiveness.
We need to review our finances in all Member States and in the European Union in order to have an honest starting point for our future plans and also so that we know what we need to finance and what we need the money for. We also need a Europe 2020 suitability check for our national policies on the budget, tax, research, energy, innovation and social affairs. We should give our full support to Mr Rehn's measures.
Europe 2020 must be an expression of the new, common political will and our response to the, sadly, increasing nationalism, egoism and protectionism. Let us complete the internal market and, alongside the monetary union, create a strong economic union that is part of a credible political union. That is what we need, no more and no less.
(IT) Mr President, ladies and gentlemen, I must confess my concern over the June summit, because I do not see anything new in the debate capable of rectifying the recommendations of the spring Council. Those recommendations were already disappointing because they were not based on the slightest criticism of the limitations of Lisbon and the consequences of the failure to implement some of the most important political and cultural plans which had been made at that time.
They are also disappointing because they ignore the crisis: 10 points are set out in a general fashion, with no logical connection between them; they are the sum of good intentions which do not, however, appear to form a policy. And we are still in the same position. I also fail to see a tangible desire to identify priorities. Europe's problem is its level of competitiveness in the global system. Therefore, it cannot disregard social cohesion, one of the fundamental factors of competitiveness. Without cohesion, no country - let alone a supranational group - is capable of remaining on the world market, since it would have internal conflicts causing it to become less competitive every day.
On the other hand, there is the issue of innovation: it is not enough just to mention it; we must establish specific objectives, which are not set out in the recommendations, on the amount of resources to earmark for innovation, both of products and of processes. Only quality, both in civil life, in work and, on the other hand, in the production of goods and services, can put Europe back on a competitive footing following the extremely serious consequences of this crisis. Lastly, I would add that there is an issue which is never mentioned: we can pursue ambitious goals if we also have political integration. The Member States do not talk about this, they have closed the subject: the appalling management of the Greek crisis is there to prove it.
- (CS) I come from a Member State where, up to the age of 28 or 29, I lived under a system based on central planning, where life was regulated under five-year plans, and all of the five-year plans were always replaced with new plans, because the previous plans were never fulfilled. Please forgive me, therefore, if I am perhaps sensitive or over-sensitive when it comes to planning how Europe will look in 2020, and if, during this certainly interesting debate, we do not pay regard or we pay less regard to what is happening today not only in Greece, but throughout the euro area. I have been listening very closely to the debate in this Chamber all afternoon and I have been hearing calls for more Europe, more centralisation, more central control. At this moment and in this debate, I would like to respond that we need less centralisation, we need more confidence in the market and we need more of the market and of market mechanisms, because what is actually happening today, not only in the EU and not only in the euro area, but also in the United States and in other countries of this kind, is a story of unbelievable failure of all state intervention.
(ES) Mr President, many fellow Members have wondered why the Lisbon Agenda failed and whether we should start by analysing that failure in order to take the next steps.
In my view, the problem with the Lisbon Agenda was that it was ultimately nothing more than a symbol enclosed in a bubble, which was not implemented at all in practice. In the end we found that on the one hand there was a theory, the Lisbon Agenda, about which we were all talking, and on the other hand there was the practice, which had nothing to do with it.
Therefore, in my view, based on this experience the Europe 2020 strategy must be a new agenda that can only be taken forward if there is a resounding commitment - I would stress, a resounding commitment - from all the institutions: the European political institutions and the national political institutions.
This commitment also needs to be one that can be verified and evaluated; it needs to be one that we have information about and an immediate capacity to correct if the commitments are not being fulfilled when there are failures. This is so that we do not find ourselves in any situation of extreme circumstances. Either we all understand that this joint project needs these instruments in order to move forward, or we will soon be in a similar situation.
(DE) Mr President, the theme of the Lisbon Strategy was competitiveness and it was a very strongly one-sided economic strategy, which, of course, in part has failed. I am therefore very pleased that the theme of the EU 2020 strategy is now sustainability. That is the right way to go and it also involves a better balance between economic, social and environmental developments and needs.
The disadvantage of sustainability is that it is a very general concept that can also lack substance. We therefore need to make it more specific. In this regard, the Commission's paper is much too vague, as there are too many pieces of the picture missing to allow us to implement it. A resource-efficient Europe is the right approach - we have meagre energy reserves and meagre raw material reserves - but there is a lack of targets and instruments to bring us to this point of resource efficiency in our production and in our consumption. In this regard, I hope that by June we will have something rather more tangible and that we will know precisely what each of us has to do - what the Commission will do, what Parliament will do and what the Member States will have to do.
In relation to this resource-efficient Europe, the environment seems to have been somewhat forgotten, because air, water, land and also ecosystems are resources too. That has been completely lost. I would therefore like to hear more from the Committee on the Environment, Public Health and Food Safety in respect of what we want to do in this regard. The biodiversity strategy has failed. A new one has, of course, been drawn up to take us to 2020 and this point must be taken into account in this strategy.
Climate protection has certainly been tossed about many times. I believe that we need to increase our reduction target from 20% to 30% and we need mandatory targets for energy efficiency. This is still too vague - we need to make it legally binding.
(PL) Mr President, the Europe 2020 strategy we are discussing has, above all, an ideological dimension. It expresses many laudable objectives, such as an increase in labour participation and achievement of tertiary education diplomas by 40% of EU citizens, and also increased expenditure on innovation. It is curious that no sanctions have been foreseen for countries which do not fulfil the obligation to implement such beautiful ideas. One might have the impression that the authors of the strategy are not paying the slightest attention to the serious crisis in Greece, or to what might happen soon in Spain and Portugal - events which might lead not only to disintegration of the euro area, but also to erosion of the European Union.
At such a dramatic moment for Europe, a recommendation to reduce greenhouse gas emissions by 30% is consistently being put forward, for example - something which will stifle the economies of the countries of Central and Eastern Europe, including Poland. These countries may also lose out as a result of restrictions placed on cohesion policy. There are many indications that the utopian and socialist 2020 project will share the fate of the Lisbon Strategy. Let us hope that, in the meantime, it does not do any more damage.
Mr President, for any strategy to be effective, creating strong links between its objectives and available policy tools is, in my view, essential, and I see four main policy tools as delivery mechanisms for the EU 2020 strategy.
Firstly, the most important is internal market regulation that stimulates competition and economic dynamism and recognises social obligations that result from economic integration; and on that point I would like to strongly support what Malcolm Harbour said.
Secondly, this is capital investment in transport, energy and telecommunications infrastructures. We need capital investment on an unprecedented scale. Both public and private financing must therefore be mobilised; in particular public/private partnerships must be strongly promoted and European financial institutions must be strengthened to overcome growth funding barriers generated by deficit and debt buyers of national budgets.
Thirdly, this is public expenditure through the European budget. As the EU's objectives are primarily horizontal and not sectorial, EU budget expenditure should be based on an integrated approach to development, combined with strengthened financial and engineering instruments, and promote opening of our economies to global competition.
Fourthly, this is the coordination of national budget expenditures in priority areas through the open method of coordination. However, the soft mechanisms of this method - even if improved - can unfortunately take us only some way towards the agreed objectives of EU 2020; hence it can only be a supporting tool.
European coordination must be focused on areas where genuine European value added exists or can develop, and where it will not undermine competition. Available policy tools must be used in a way guaranteeing that the trap of a strong interventionist growth model driven by traditional sectorial industrial policy is avoided. This could undermine investment and business attractiveness of Europe, reducing its growth potential. EU 2020 must be a growth and jobs strategy because there is no other option.
(FR) Mr President, ladies and gentlemen, the financial, economic and social crisis that we are going through is unprecedented. It is hitting our continent and its peoples hard, it is causing huge social and human difficulties, and Greece, unfortunately, is a harsh and shameful example of this for us.
Unemployment is constantly rising. Already, millions of Europeans are jobless, and the figure is rising from one day to the next. The response must be political, strong, swift and coordinated, and it must take into account the serious environmental crisis that we are going through, which requires a new development model.
These many crises give rise, among our fellow citizens, to a great deal of expectation and to a hope to which the Europe 2020 strategy should have responded. However, in the face of these challenges on an exceptional scale, the response has not materialised, and I regret that. The guidelines laid down in March by the European Council are not up to the task. There is no determination, no ambition, but, unfortunately, that does not surprise me any more.
Everywhere, you Members of the Council and of the Commission, you and your Commissioners boast about the consistency of your policies. However, I have the impression that this is just an umbrella concept to disguise your lack of action. You do not have a consistent strategy combining economic, social, trade, industrial, agricultural or research policies to guarantee sustainable and fair development.
Moreover, the external dimension of European trade-related action is nowhere to be found or is under the auspices of the untouchable liberal 'global Europe' dogma. We want trade to be a proper instrument that helps to create jobs and growth, to combat poverty and to promote development.
However, you are pursuing - not for technical reasons, but for political reasons - a different objective: you are racing to reduce costs and to cut wages, you are racing to conclude bilateral free trade agreements to the detriment of multilateralism, thereby causing social and fiscal dumping. That policy is responsible for too many job losses, too many relocations and too much social damage to carry on as it is.
To conclude, we expect the Commission and the Council to rekindle the European spirit, and to reject national self-interest so as to make Europe a haven not just of prosperity, but of solidarity too. Ensuring that Europe projects a different image of itself not only to its own citizens, but also to the rest of the world: that is what the resolution by the Group of the Alliance of Socialists and Democrats in the European Parliament is all about.
(DE) Mr President, there is actually little point in commenting on the remarks made by the right and left political fringes in this House, as they are in fact unimportant in this sensible House that is maintained by political forces interested in the development of Europe. However, if the EU 2020 strategy is now being compared with a Communist five-year plan, we would have to tell these people to look up economic policy in a text book and read the history of it. Then they will see the differences.
Those on the far left - not those sensible forces here who sit slightly to the left of us - are now saying that Europe should more or less revert to Communist times. Part of Europe has, regrettably, experienced Communism and we all know what came of that. We can wish for many things, but the important thing is that we enable our citizens to live a life of dignity and prosperity in which they can enjoy education and the other services provided by society.
It is therefore also necessary for us, as a political system, to consider how we can use the existing resources in the best way possible. It is simply a question of carrying out this planning. Every family and every local authority considers what to do with its resources to make sure that it can make headway over a certain time. That is a sensible thing to do.
Up to now, only a market economy - with boundaries, not an unrestrained market - has actually been able to provide these services over the long term. It therefore makes sense for us to consider at European level how we can organise this market economy in Europe. To think purely within national borders is no longer a successful strategy and is destined to fail. We therefore need to consider how we can make this European market serve the people. It is not about competitiveness as such, but about ensuring that Europe is competitive so that services can be provided for the people. It is all about this debate.
Many fellow Members have already gone into the details. I would like to limit myself to these general statements. However, to those on the fringes we will have to say from time to time: consider what you say, but above all read the history books!
(RO) At the moment, the unemployment rate in the European Union has hit 10%, while the rate of youth unemployment has reached 20%. This year there was no cause for celebration on 1 May, which is International Workers' Day, because there are 23 million unemployed in the European Union.
We must clearly establish the sectors in the EU requiring investment in order to provide jobs. Only education will enable us to provide young people with the skills they need to get a job and make a decent living. Investments in agriculture will also ensure that the European Union can provide the basic necessities for itself in terms of food and biofuels.
Investments in the transport infrastructure are crucial. This year we are reviewing the list of TEN-T priority projects. The EU needs a high-speed rail transport network, which will service all the European Union capitals and Europe's major cities. It also has to modernise the road infrastructure, ports and airports. I believe that the European Union must invest in the development of the transport infrastructure in Eastern Europe as a priority. This is the only way of enabling us to have a really effective internal market. However, all these projects require financial resources amounting to many billions of euros, which will be recouped in the public budgets through taxes and duties and, especially, through the jobs created and the economic development generated.
In addition, the investments in the energy infrastructure, energy efficiency and renewable energy sources will reduce the EU's energy dependency and generate roughly 2.7 million new jobs by 2030. However, instead of investing in the Smart Cities initiative, we notice that more than EUR 150 million from the European Economic Recovery Plan remains unspent. Last but not least, the European Union must invest in research and in the sustainable development of European industry.
Mr President, I would like to end with an appeal to the Commission and the Council to create an instrument similar to the European Globalisation Adjustment Fund in support of the public sector workers who have lost their jobs due to the economic crisis.
(HU) Ladies and gentlemen, I think we all know what a great task lies ahead of us. We have to formulate a joint strategy for Member States and European Union institutions that will ensure that the after-effects of the crisis will be dealt with, at the same time enabling the Union and all its Member States to be competitive in the global economic environment and to develop in an environmentally sustainable fashion so that all citizens of the Union will promptly feel their standard of living rise even in the short term.
I would like to make two remarks, however, about the new strategy which I believe covers the basics, but it is important to mention two things. First, a certain caution and prudence are justified with respect to quantifiable goals. These have to be ambitious yet realistic and attainable, paying heed to where each Member State started and its capacities. Poverty means one thing in the United Kingdom and another in Bulgaria. Our education systems are different. The question arises, for instance, as to whether increasing the proportion of people with a university degree to 40% is worthwhile everywhere, or whether we are not simply increasing the number of unemployed university graduates. However, I think the improvement of vocational training should in any case be included among our goals.
My second remark is that the strategy should reinforce the EU's internal cohesion, in other words its convergence. I agree that key sectors should receive assistance because they are the engine of the European economy. At the same time it must be remembered that internal differences among the 27 Member States at various stages of development would only widen if we pursued a one-sided economic development policy that stressed competitiveness without addressing Member States' distinctive features. Without internal cohesion there can be no external competitiveness. Closing the gap with underdeveloped areas would mean wider markets, effective demand and innovative potential for the entire Union while requiring less social care. A framework must be set up for the less developed areas that will enable them to take advantage of the opportunities of the internal market. In time everyone would thus become competitive on their own strength. I hope we will find room for the cohesion policy in the new strategy.
(LT) Today we are discussing the kind of European Union we would like to see in ten years' time. At present unemployment, especially among young people, is one of the European Union's greatest problems, and, unfortunately, this is forcing us to refer to today's young people as this era's lost generation. We are talking about the creation of new jobs, protection of the environment, we are talking about promoting youth initiatives, about support for the education system, about many other important elements, but mostly we are talking about these as if they were separate things and we are missing the bigger picture. Unfortunately, reading the current proposals on the EU's Europe 2020 strategy, I get the feeling that once again this may simply remain empty words, if we fail to take into account the opinions of those who will have to implement this strategy, in other words, young people. I would like the Europe 2020 strategy to be a link between the economy and ecology that precisely young people would help implement, so that this becomes an opportunity for young people to offer their knowledge and create the European Union's future. Since I myself am a representative of those same young people implementing the strategy, I would like to offer a few concrete proposals. First of all, let us promote the creation of green jobs, that is, let us provide for opportunities to give greater support to businesses creating green jobs and employing young people, whether it be in agriculture, manufacturing or the transport and services sectors. Secondly, let us devote more attention to environmentalism, or to be more precise, to environmental education, both integrating it into education programmes and presenting it as a new discipline. Once we have taken these two steps, we will attract more young people to participate in creating the green economy: young people who have enough knowledge, skills and, I believe, determination. I would really like there to be less scepticism here in the European Parliament and fewer unfounded comparisons, such as we heard yesterday, and there to be more determination, optimism and unity.
(RO) I firmly believe that Europe 2020 will create a more economically powerful and more innovative Europe. I am also convinced that we will successfully emerge from the current economic and financial crisis because we have huge potential in terms of an innovative labour market, as well as natural resources. I welcome the efforts made by the Commission to present this communication to us.
However, I feel obliged to raise the cohesion policy for discussion and express my dissatisfaction that the path towards implementing the Lisbon Strategy seems to have changed tack. Achieving economic, social and territorial cohesion involves factors other than those relating to growth which is smart, sustainable and conducive to inclusion. Citizens are saying through us and our elected representatives that they still need investments in infrastructure, access to services and the development of all regions, no matter how isolated they are.
The priorities set for the 2007-2013 period have shown what a great need there is to improve the infrastructure and support economic competitiveness in the convergence areas. Interdependence among economies shows the need for cohesion and ensuring [...]
(The President cut off the speaker)
(EL) Mr President, may I start by expressing my condolences from this tribune of the European Parliament for my three fellow countrymen who were killed today in incidents in Athens. I am honestly sorry that we did not hear condolences from President Barroso on behalf of the Commission. I hope that Mr Rehn, who represents him, will rectify this in his second statement.
The second thing I want to say is that the Commission needs to act now, because the longer you delay in finding a solution to the problems faced by Europe today, and hence the problem of Greece, the more you undermine the 2020 targets. 2020 is based on 2010. The objective of less poverty is based on today. With the measures that it is being forced to take, Greece will not be able to contribute towards this objective.
You need to help Greece, because otherwise, 40%, who are young university graduates, will have no jobs. Think about it and act now.
(DE) Thank you very much Mr President. Mr Barroso talked about measures that we need to take in connection with Europe 2020, but then he left the Chamber. He will now miss one of the most important measures. I am therefore going to address the Spanish Presidency and thank the President-in-Office of the Council for remaining here and following the debate to its conclusion.
One of the most important measures that needs to be taken in the context of Europe 2020 is the employment of sustainable development in order to exploit the potential for green jobs. This requires a comprehensive initiative for these potential green jobs. In this connection, it must be ensured that transformations and workers' rights are also taken into account and that there is an initiative in place for training and further training. I know that the Spanish and Belgian Presidencies are working on this and I would like to expressly encourage you to continue to do so and to present a Council initiative before the end of the year.
Mr President, we are discussing Europe 2020 - which will be in 10 years' time - but I think we ought perhaps to reflect on the last 10 hours. It was with great sadness that I learnt of the deaths in Greece; it is very sad. I feel sorry for the families, and my condolences go to the families and friends of those poor people who have died. However, a few weeks back, in Parliament, I did warn of civil unrest over the situation with the eurozone and the problems it now faces.
I think it is time that this Parliament, the Commission and the Council woke up to the fact that the eurozone is flawed: it is not working. We have seen problems in Greece. I feel it will carry on to Spain and, before more lives are lost, is it not time for some honesty here, and that we should really look at the situation regarding the eurozone countries and admit that it is flawed?
(PL) Mr President, the EU economy continues to be the strongest, but this eldorado will not necessarily last forever. The crisis and the tragic events in Greece have shown us that we must draw some conclusions from the ambitious Europe 2020 strategy, today. In contradistinction to the Lisbon strategy, we need boldness and consistency in the implementation of Europe 2020. Whether we make it possible for future generations to live in a cohesive and wealthy Europe, or whether we leave them in a Europe dominated by a crisis, depends upon us.
Today, 30% of Europeans do not have vocational qualifications. This explains the ambitious plans relating to education: to reduce the number of early school leavers to 10%, and for 16 million people to achieve tertiary qualifications. Therefore, my appeal can be summarised by saying that, today, the great educational challenges must be pursued very conscientiously and quickly. I appeal for coordinated and very consistent action from all EU institutions and Member States.
(SK) It is a pity that the President of the Commission did not stay here, even though he has some important tasks, although in my opinion Europe 2020 is a supremely important strategic document, and I do not know what could be more important for the President at the moment.
It is, however, clear from the debate which has taken place here across the political spectrum that this document has not aroused any great enthusiasm in the European Parliament. It must be stated objectively that the situation in Europe at the time of planning this document is very complicated and that the document has come into being against the background of one of the worst economic crises in living memory. In my opinion, one of the most important things for the strategy to resolve is therefore the protection of the most economically vulnerable people, who were living in difficult conditions before the crisis, who continue to live in such conditions today and who did not cause the crisis.
I therefore think - and this is a concrete suggestion concerning this document - that it would be a good thing if the guideline which applies to the area of poverty and social exclusion were brought into the mainstream, so that it is not a second-class guideline applying just to the area of employment, but a cross-sectional one applying to all of these important areas.
(HU) The strategy for the future of Europe is built on the basis of two value systems, and I would like to draw attention to the fact that these two value systems can only be reconciled with great difficulty, if at all, so we ought to choose between them. The key words for one of the value systems are competitiveness, growth, globalisation, while for the other, the key word is sustainability. We are talking about sustainability in the environmental sense. We know that forced growth and globalisation have dreadful consequences for the environment. There is no question of sustainability. We are talking about sustainability in the social sense. Those people, smallholders, small and medium-sized enterprises, among others, who cannot keep up with the overheated competition and globalisation go under, fall out of competition and become impoverished. This is completely contrary to sustainability in the social sense. My electorate and myself are of the opinion that between the two value systems we have to choose sustainability.
Mr President, I would like to start by answering the direct question put to me by Mr Bokros. This subject was also referred to by Mr Cofferati, who is not currently present, and by Mrs del Castillo, who is also not present. Others have also referred to it.
Why did the Lisbon Strategy fail? This was the direct question asked by Mr Bokros.
I definitely believe that there are many reasons, and it would be a little excessive and arrogant to try to simplify the situation. However, if I had to choose one of those reasons to explain the lack of success of the Lisbon Strategy, I think that the most conclusive one is that the European Union - which adopted the single market at the time, which adopted a single currency - has not taken the necessary step towards economic union. That step has not been taken.
The Treaty of Maastricht talked about economic and monetary union. We have remained in monetary union and have not moved on to economic union.
This is why I believe that the Europe 2020 strategy needs to be part of a new phase for the Union, which is the step towards economic union. This economic union means, most importantly, economic and social governance of the Union.
A fundamental element of that economic union is a strategy for growth and creating high-quality employment, which is essentially the purpose of this debate. It is a debate that I have found to be very interesting and extremely rich in terms of contributions, and it also has new, important dimensions that were not part of the Lisbon Strategy or did not have the same emphasis in it. For example, the technological dimension or the social dimension that Mr Cofferati, Mr Cercas and Mr Arif mentioned, and the dimension of combating climate change, which links to what Mrs Schroedter was saying.
However, it is not possible to achieve economic union simply by having a strategy for growth and creating quality employment. That is not all. This would answer the question from Mrs Harms, who is not currently present.
In addition, we need something that Commissioner Rehn - who is going to speak next - is working on, and which I alluded to earlier. We need coordination of economic policies, employment policies and social policies, which has not happened in Europe and did not happen with the Lisbon Strategy.
It is also something that the Treaty of Lisbon requires us to do. Article 5 of the Treaty on the Functioning of the European Union states that the Member States must, are obliged to - it is not optional - coordinate their economic policies and their employment policies. They could also, if they wanted to - and in my opinion they should - coordinate their social policies.
In addition to a strategy for growth and job creation, and to coordinating economic and employment policies, we need European supervision of the financial markets. This is the supervision package that I was referring to before and on which I had a response from Mr Verhofstadt. I am delighted that he is in favour of the European Parliament adopting its position on the financial supervision package as soon as possible.
In addition to this, something that Mr Barroso particularly emphasised in his speech: we need to have an external dimension. Europe's economic union needs to have an external dimension; a single external position, namely in the G20. I am referring to what Mr Barroso said, which I almost completely agree with.
What we also need for economic union is governance institutions: a European Council that launches the strategic lines, a Commission that monitors and executes the strategy and legislative bodies for the strategy: the Council and the European Parliament.
In addition, we need instruments to incentivise this strategy, such as the authorisation of the Structural Funds and the European funds to guide this strategy, something that did not exactly happen - or at least did not happen to a great extent - during the years of the Lisbon Strategy.
This is what I think is already taking place in the European Union: a step towards the next phase, the phase that the 21st century requires. This phase is that of globalisation, which is economic union. Not just the internal market or monetary union, but also economic union. That is the path we must follow, and we need to do it consistently, with interinstitutional dialogue, such as is happening here this afternoon, and we need to do it as swiftly as possible.
I think this is what the European people are asking of all of us.
Member of the Commission. - Madam President, let me thank you for a very rich and responsible debate this evening and let me also correct one claim concerning President Barroso. He did express his condolences on behalf of the Commission. I want to join him and express my condolences to the families and friends of the victims of violence in Athens today. Disagreement in democracy is normal, but recourse to violence is never acceptable.
Sustainable growth and job creation is indeed at the heart of Europe 2020 and I want to say some words about financial stability, which is a necessary condition of returning to sustainable growth and to the goals of Europe 2020. You may call it 'Europe 2010', because we need that in order to succeed as Europe 2020.
The decision of the euro-area Member States last Sunday to activate the mechanism of coordinated and conditional financial assistance for Greece was not an easy decision, but a necessary decision. It was the responsible and right thing to do. The Commission's task now is to ensure that the bilateral launch will be coordinated and that conditionality will be systematically and rigorously applied.
The financial support gives Greece breathing space to restore the sustainability of its public finances, as well as its overall economic competitiveness. This is needed not only for Greece, but in order to safeguard financial stability in Europe, to avoid the bush-fire in Greece turning into a forest fire in Europe. Financial stability is necessary for Europe's ongoing economic recovery for sustainable growth and job creation.
Some of you mentioned the contagion effect and concerns related to other countries of the euro area or of the European Union. No one can deny that there have been tensions in the financial markets in recent days and weeks but, as in all financial markets, there is significant overshooting. All euro-area Member States are taking measures to consolidate their public finances, not least Portugal and Spain.
Greece is a unique and particular case in the euro area, and now the European Union. Specifically, the euro-area Member States, together with the Commission, ECB and IMF, are taking care of the Greek case. I am confident that we will succeed and overcome the formidable challenges.
We must also learn the lessons of the crisis; that is important for economic governance of Europe 2020. The latest developments in the European economy, not least around Greece, have shown that there is a pressing and urgent need to strengthen economic governance in Europe. Next week the Commission will make concrete proposals on how we can reinforce economic policy coordination and Member States budgetary surveillance in the European Union.
In the Economic and Monetary Union the 'M' has been much stronger than the 'E'. It is high time to fill the 'E' with life. This was also the underlying idea of the founding fathers of the Economic and Monetary Union. Our guiding principle is that prevention is always more effective than correction and, therefore, we will build our proposals on the basis of reinforcing prevention, as well as correction also. The main building blocks of our proposals are threefold.
Firstly, we need to reinforce the Stability and Growth Pact, both its preventive and corrective arms. We need a more systematic and rigorous preventive budgetary surveillance, so that cases like the Greek case will never happen again.
Secondly, we must go beyond budgetary surveillance. We need to address macro-economic imbalances and divergences in competitiveness and, therefore, we need to reinforce both export competitiveness, which is urgently needed in many countries, and domestic demand where needed and possible.
The third building block will be a crisis-resolution mechanism. The financial mechanism for Greece serves the immediate need for the current purposes. However, it is clear and necessary that we need to set up a permanent crisis resolution mechanism with strong in-built conditionalities and also disincentives for its use. As President Barroso said earlier today, it is better to be safe than sorry, and ensure that we are also equipped to face the worst scenarios.
In conclusion, I count on your support. I count on the European Parliament to support reinforcing economic governance in Europe. I also call on the Heads of State and Government of the euro-area Member States on Friday, as well as the European Council more broadly, to support our proposals and proceed rapidly without delay in making these proposals effective and a reality. Why so? Because we have no luxury of time and, instead, I urge everyone to take decisions as soon as possible, so that we can make Europe 2020 a success and create real foundations for sustainable growth and job creation in Europe. That is what our citizens are expecting from us.
The debate is closed.
The vote will take place during the second part-session in May.
(The sitting was suspended for five minutes due to technical issues)
Written statements (Rule 149)
in writing. - (LT) Europe is going through a difficult period caused by the global economic crisis, the recovery is still fragile and Member States are paying a different price to overcome the crisis. The European Union needs a new strategy directed at creating new jobs, investing in education, safeguarding opportunities for lifelong learning and improving living conditions. I would like to draw attention to one of the Commission's most important commitments to reduce poverty in Europe and increase social inclusion. However, I would like to stress that while striving to meet this commitment we must take specific measures, such as the strengthening of compulsory minimum social standards and the minimum wage throughout the EU, and it is also necessary to establish additional measures to ensure protection of the most vulnerable social groups. I would also like to point out that the objectives set out in the new strategy constitute one common goal of Europe as a whole that we must aim for through action at both national and EU level. I therefore call on the Commission to continue the dialogue with the Member States, so that national decisions correspond with the EU's fundamental goals, because only then will the strategy yield concrete results instead of simply being a collection of fine slogans.
It is absolutely necessary for both the common agricultural policy and the cohesion policy to support the European strategy for employment and economic growth. I believe that the CAP must offer immediate solutions to the impact which the economic crisis is having on agricultural enterprises, such as the lack of access to credit for farmers, constraints on farming incomes and rising unemployment in rural areas. It must also continue to offer solutions to the threat posed by land abandonment, to rural depopulation and the ageing rural population in the European Union in order to ensure the long-term sustainability of rural communities in the European Union.
I must also mention that in the light of these challenges, after 2013 the CAP must send out strong signals and provide answers to the concerns of both the rural community and wider society through a strong, sustainable, well-funded, credible and multi-functional food policy. I wish to stress the urgent need to attract generations of young people to rural areas and to come up with new, alternative economic opportunities to ensure a sustainable rural population. I also believe that rural unemployment should be resolved by offering opportunities for diversification and for new sources of income.
in writing. - I want to thank the Commission and the Council for their statements on the new European strategy for jobs and growth. I consider that setting the new energy targets will be a key factor in achieving a more resource-efficient Europe by 2020. I want to stress to the Commission that some Member States will need special support in order to be able to develop and implement renewable technologies to achieve the 20% target for energy produced from renewable sources. I wish to emphasise the positive impact of supporting the Digital Agenda initiatives as part of the flagship initiatives for new skills and jobs, and I would like to see the Commission coming forward with concrete legislative proposals to address the development of the online environment by creating facilities, both financial and administrative, to promote online businesses and e-Commerce. In terms of research and innovation in Europe, I welcome the reply from Commissioner Quinn regarding the need to improve the research infrastructure in the new Member States. Research institutes and scientists are waiting for rapid, coordinated action from the Commission and Council in order to tackle this issue, so as to allow them equal opportunities for participation in Framework Programmes.
The profound crisis into which the neoliberalism that dominates Europe has led the continent, has led the authors of the 2020 strategy to try to wrap their objectives in social and environmental rhetoric, propaganda which has been abundantly propagated. Even so, this rhetoric has dropped the goals of 'full employment' and 'poverty eradication' that we found in its predecessor, the Lisbon Strategy. However, what we know of the instruments of the Europe 2020 strategy leaves little room for doubt: this is an old strategy that aims to justify old policies and make them viable, with well-known consequences. In the end, the increased flexibility and deregulation of the labour market, the primacy given to deepening the internal market, the liberalisation and privatisation of even more economic sectors, and the liberalisation and deregulation of international trade were, together, the instruments that brought about the current situation. To persist with those instruments is nothing less than really 'going for broke' and carrying on along the path to economic, social and environmental disaster. The more than 20 million unemployed are being used to impose a further devaluation of the workforce on the remaining workers, making the lack of job security widespread, employment intermittent, and unemployment structural. In the end, all the boasts of a 'social market economy' mean nothing more than the commercialisation of all sectors of social life, nature and natural resources.
in writing. - (HU) In the European Union economic growth is at a standstill and unemployment is above 10%. This means we have to devise a strategy for sustainable growth and job creation that will be able to revitalise the Union. This depends on whether it will be capable of renewal, of placing the economy on new foundations, and whether its citizens will be able to live according to a new mindset. Such a renewal may be brought about in the European Union by innovation and by research and development. In the interest of the future of its citizens, the European Union is working on a 2020 growth strategy based on innovation and research and development, and could guarantee continued economic growth and provide its citizens with new jobs.
Without resources, research and development cannot create the necessary financial background and therefore cannot make full use of innovation opportunities. Innovation is only possible as a result of partnership, of joint support. Resources come from three areas: the EU, Member States and the private sector. Innovation at company level requires appropriate human resources. This can be achieved by high quality education and training, operated through coordination at Member State level. Universities need support in order to produce young researchers who will be able to provide SMEs with continuous opportunities for innovation. In education, the two main trends that comprise innovative opportunities are digitisation and the decrease of energy consumption.
in writing. - (RO) The escalation of the economic crisis in Greece, along with achieving a stable unemployment rate at around 10% in the European Union, makes it immediately necessary to implement the Europe 2020 strategy. The pursuit of these objectives must be based on credible, consolidated action aimed at exiting the crisis, with employment being one of the key items on this agenda. We all agree that the EU must have a highly qualified labour force capable of tackling the challenges it is facing now and in the future, in order to create a more competitive and sustainable economy. However, fine statements are not sufficient to resolve current problems. This is why I would like to remind you that urgent investments need to be made not only in suitable skills, but also in education systems, with a view to bringing them into line with the demands of the market. Member States must be proactive in keeping to the commitments they have assumed within the European Council. They must also take the measures required to help the EU emerge from the current crisis and boost economic growth.
in writing. - The most important topic in the discussion about the future of the Europe 2020 strategy is the challenge of need and sustainability. Clearly the Lisbon strategy has not delivered and now we have to be realistic if the future Europe 2020 would be able to deliver. In order to make Europe 2020 a success story it is crucial that Member States, EU institutions and all actors in the society work on this together. A top-down and bottom-up approach have to meet each other. Realistic benchmarks have to be set to increase employment, especially youth employability. Education systems in Europe need to become more oriented towards research and innovation; higher investment in education is unavoidable. Better coherence needs to be created between the labour market and education. The concept of life-long and life-wide learning are to be tackled seriously. I strongly advocate better vocational education systems and support the need to work much closer with the private sector on this. In the increasingly competitive world, Europe needs to be ambitious and committed on all levels. Without this we will again have a strategy that resembles more the Soviet Union's five-year plans. A convincing European strategy to create a stronger Europe should take leadership on global level.
in writing. - (HU) Integrated economic and employment guidelines are the nuts and bolts of the EU 2020 strategy. With regard to the draft employment directives, I feel it is important to mention that inclusive growth can only be achieved if the investment is actually made in people. A longer lifespan does not in itself mean a longer productive career. Investment in health is especially relevant in the case of Hungary, where people die at a much earlier age than in Western Europe, while at the same time the birth rate is decreasing. Appropriate abilities must be preserved even at an older age, and this is possible only with a more modern, more accessible health service. In other words, more thought should be given to accessible workplaces for an increasing number of older persons who remain active. This would also benefit younger but disabled people. Health thus merits special priority (for example, improvement of working conditions, more successful rehabilitation, facilitating the preservation of good health, and so on). This is referred to, by the way, in Guideline 8 (investment in human resource development), albeit without special emphasis or concrete details. There are many debates on health care in Europe and around the world, and there is no uniform approach anywhere. Yet we have to realise that in order to ensure Europe's competitiveness in the longer term, the dependency rate must be kept in balance with a healthier and more active population. I ask that the European institutions consider this in their strategy and its implementation.
in writing. - (RO) I support the Europe 2020 strategy promoting economic growth which is smart (based on knowledge and innovation), environmentally friendly and conducive to social inclusion. I would like this strategy to be implemented through the creation of well-paid jobs and an increase in people's standard of living. If we want to have a strong, well-balanced Europe, we need to focus a great deal of attention on economic development in the regions of the new Member States in order to reduce the existing disparities. It goes without saying that creating a suitable infrastructure must be a priority.
I wish to stress the significance of implementing the symbolic 'Youth on the Move' initiative. We must increase funding for European programmes aimed at ensuring that education constantly keeps up to date at every level and at facilitating the mobility of teachers, students and researchers. The quality of education in European schools and universities must rise in keeping with the labour market's requirements. We must use appropriate policies and finances to encourage the learning of foreign languages, multidisciplinarity, double specialisations in universities, which are important in terms of performance in scientific research and innovation, as well as for increasing young people's chances on the labour market. I also welcome the fact that the 2020 strategy is proposing a 'Youth employment framework' at European level.
in writing. - (RO) The history of the Lisbon Agenda has proved that fine ideas and principles are not enough: the key action is to implement the measures proposed. Unfortunately, the economic and financial crisis has dovetailed with the end of the Lisbon Agenda. Nevertheless, I believe that it would be wrong of us to lay the entire responsibility for the failure of this programme on the crisis, without attempting to see where the European Union has made mistakes in the implementation process. The lesson learnt will perhaps stand us in good stead for implementing the forthcoming EU 2020 strategy.
I think that we have important Community instruments for implementing new strategies, by which I am referring primarily to the cohesion policy. However, the point must be emphasised that we cannot abandon the objectives of the cohesion policy to redistribute funds in order to achieve the implementation of the EU 2020 strategy. This would be a mistake entailing severe consequences for the Member States which need these funds to bridge the development gaps which separate them from the other states. It would result in the failure of the cohesion principle at European level.
in writing. - (ET) Mr President, it is very much to be welcomed that the Commission has outlined the forward-looking 'Europe 2020: a strategy for smart, sustainable and inclusive growth', because for too many years now, many European countries, in organising their economy and finances, have been following the maxim 'après nous le déluge'. Despite the Commission's praiseworthy work on drawing up the strategy, it amazes me with its naivety. The Commission's statement on this paints us a picture of a green, equal Europe based on a social market economy, without being clear what kind of resources will be used to achieve this. In the Soviet Union, it was common practice at certain times to promise the arrival of communism after ten years, regardless of the actual reality. I would hope that, after the debacle of the declaratory Lisbon Strategy, the Commission did not want to come out with another empty-worded utopia with which to delude European citizens. What we need today is not dreams, but concrete actions to save the European economy from decline. It is high time that we began serious structural reforms in Europe, especially in the area of social policy, because the current type of social welfare model is no longer sustainable.
Achieving a minimum 25% reduction in the EU poverty level by 2020 is closely linked to increasing the employment rate to 75%. Having a quantitative target for reducing poverty is problematic. Poverty includes economic, social, cultural and educational aspects, which means that qualitative targets are needed more for achieving the proposed objective rather than quantitative ones.
In Romania the official data published in March 2010 indicates an employment level far below the minimum level envisaged by the EU 2020 strategy (50% as opposed to 75%), with the downward spiral continuing due to the current economic climate. Women, people aged over 45 and young people continue to have the most difficulty in finding work. It is hard to believe that Romania will be able to achieve this target by 2020.
We need to find answers to questions relating to the contribution of the whole potential labour force and to our knowledge about the various groups in society: women and men, young people, the elderly and migrants on the labour market. Other questions relate to how we can reduce unemployment among young people and how we can effectively increase the participation of women in the labour market by widening their involvement in every business sector. If we fail to provide a clear answer to these questions, the two targets relating to employment growth and the reduction in the poverty level will meet the same fate as the Lisbon Agenda.
in writing. - (EL) I should like to express my satisfaction with the conclusions of the March Council, because they acknowledge the importance of cohesion policy within the framework of Europe 2020 and thus plug the significant gap which existed in the Commission's initial text, which made no reference at all to cohesion policy. Also, both Mr Barroso and Commissioner Hahn have acknowledged the vital importance of the contribution of cohesion policy towards achieving this strategy. Cohesion policy has made a decisive contribution to strengthening competitiveness and employment, especially through 'earmarking', and we must make use of everything that has been achieved within this framework. However, this does not mean that cohesion policy will be reduced to a simple tool for implementing Europe 2020. Its potential is far greater. As a real expression of the principle of solidarity at local and regional level, it guarantees the viability of development initiatives and it guarantees that Europe 2020 will serve the EU's general objective of strengthening cohesion in all three dimensions, namely economic, social and territorial, and will not be confined to unilateral economic development. Finally, we need to use the potential of cohesion policy in order to avoid overlapping targets and funding between various European policies.
in writing. - (HU) The EU 2020 strategy must foster a 'green revolution' in the European economy, an energy-saving, environmentally friendly and sustainable economic restructuring and green innovation. Development, however, must not mean merely aiding those European regions that already perform above average. We should, instead, focus the major part of development on supporting the most underdeveloped and disadvantaged regions. There are still enormous differences between Eastern and Western Europe in terms of economic efficiency. In Bulgaria, for example, three times more energy is needed to produce a unit of GDP than in Germany, so that if energy prices rise, the country's competitiveness will keep declining.
While promoting the green restructuring of the economy, the European Union should not forget about the tried and tested community policies already in place, such as the common agricultural policy and the cohesion policy. The common agricultural policy will also be needed for reaching the targets set out for environmental protection and in the fight against climate change. The best stewards of the European countryside are the agricultural producers themselves. The EU 2020 strategy cannot succeed without the cohesion policy, either. The cohesion policy furnishes the entire set of tools and the flexibility needed for the EU's economic development policy. With the tools of the cohesion policy we are able to help reach goals in any specific field. For example, we can further the development of renewable energy sources, improve energy and resource efficiency, and support the green innovation.
Ten years have passed since the Lisbon Strategy was adopted and the majority of its objectives remain unfulfilled. I am most concerned by the weak economic growth, because it is decisive for the other goals, and by the fact that in only two of the strategy's ten years of life did growth exceed 3%.
The Lisbon Strategy was strong on ambition, but it lacked strength of action, having been based on soft law and the open method of coordination. As well as employment objectives, the new Europe 2020 Strategy incorporates goals relating to education, the environment, fighting poverty, and investment in innovation. Both the new objectives and the instruments for achieving them belong to the Member States so, in this context of crisis and commitment to stability and growth plans (SGPs), we need better governance mechanisms and real economic and budgetary coordination between countries. This programme is arriving at a time of economic uncertainty and high unemployment, the reduction of which is an immediate priority. The Commission must take the driving seat and lead this process. Strong economic growth will be crucial to keeping to SGPs and could be stimulated through the reforms and investment that underlie the Europe 2020 Strategy.
in writing. - (HU) It is my belief that we have to dream bold dreams: the Europe 2020 document must extend to all areas of cooperation within the European Union and become a medium and long-term strategy for Europe. But for it to succeed there must be solidarity among the citizens of Europe. According to the Treaty of Lisbon, the new strategy is being prepared with contributions from the 27 members of the enlarged European Union, so that our citizens can feel they are sharing in a common European effort. The Hungarian voters in Romania expect the EU to express that solidarity by finding a rapid solution to bringing the South and East Central European regions up to par. The strategy has to address such topics as the longer range development of our countries, the internal market, the advancement of agriculture and SMEs, but also such sensitive issues as the social network, demographic challenges, equal opportunities on the job market, the intertwinement of European systems and networks in all aspects of life. The Europe 2020 strategy should be a strategy for catching up and convergence.
During the debate on the Europe 2020 strategy we must not neglect a matter so important and significant as transport. The transport sector generates about 10% of the European Union's GDP and provides over 10 million jobs. It also plays a significant role in the context of the European internal market and the right to free movement of persons and goods. In my opinion, the matter of rail transport should be tackled decisively and quickly. I am sure that we can enlarge the trans-European railway corridor network by 2020. I think that starting from 2014 all new rolling stock and new rail transport connections should be equipped with systems which are compatible with the European Rail Traffic Management System.